DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 October 2021.
Applicant’s election without traverse of the invention of group I in the reply filed on 28 October 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention..
With respect to claims 2 and 9, it is unclear what is meant by “a surface roughness Ra of the first electrode is less than or equal to 0.1”, as there are no units attached to the roughness
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2017/0096006) in view of Ashikaga (US 2018/0079210).
With respect to claim 1, Nakayama et al. discloses an ultrasonic sensing device (Paragraph 135) comprising: a circuit board (item 50) configured to dispose a circuit (Fig 1, wherein the circuit elements for the piezoelectric element are disposed on its surface); a piezoelectric material layer (item 70) disposed on the circuit board (Fig 1); a first electrode (item 80) formed on a surface of the piezoelectric material layer away from the circuit board (Fig 1); a second electrode (item 60) formed on the circuit board and electrically coupled to the circuit (Fig 1), wherein the piezoelectric material layer is between the first electrode and the second electrode (Fig 3).
Nakayama et al. does not disclose that the first electrode has a thickness in a range from 0.005 µm to 1 µm.
Ashikaga teaches a piezoelectric device in which the first electrode has a thickness in a range from 0.005 µm to 1 µm (Paragraph 73).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode thickness of Ashikaga with the piezoelectric device of 
With respect to claim 3, the combination of Nakayama et al. and Ashikaga discloses the ultrasonic sensing device of claim 1. Nakayama et al. discloses that the first electrode is made of a metal or an alloy (Paragraphs 66-69).
With respect to claim 7, the combination of Nakayama et al. and Ashikaga discloses the ultrasonic sensing device of claim 1. Nakayama et al. discloses a cover (item 30) on the first electrode, wherein the cover covers a side of the first electrode away from the circuit board (Fig 3).
With respect to claim 8, Nakayama et al. discloses an electronic device comprising an ultrasonic sensing device (Paragraph 135), the ultrasonic sensing device comprising: a circuit board (item 50) configured to dispose a circuit layout (Fig 1, wherein the circuit elements for the piezoelectric element are disposed on its surface); a piezoelectric material layer (item 70) on the circuit board (Fig 1); a first electrode (item 80) formed on a surface of the piezoelectric material layer away from the circuit board (Fig 1); a second electrode (item 60) formed on the circuit board and electrically coupled to the circuit (Fig 1), wherein the piezoelectric material layer is between the first electrode and the second electrode (Fig 3).
Nakayama et al. does not disclose that the first electrode has a thickness in a range from 0.005 µm to 1 µm.
Ashikaga teaches a piezoelectric device in which the first electrode has a thickness in a range from 0.005 µm to 1 µm (Paragraph 73).

With respect to claim 10, the combination of Nakayama et al. and Ashikaga discloses the electronic device of claim 8. Nakayama et al. discloses that the first electrode is made of a metal or an alloy (Paragraphs 66-69).
With respect to claim 14, the combination of Nakayama et al. and Ashikaga discloses the electronic device of claim 8. Nakayama et al. discloses a cover (item 30) on the first electrode, wherein the cover covers a side of the first electrode away from the circuit board (Fig 3).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. in view of Ashikaga and Horikiri et al. (US 2013/0038176).
With respect to claim 2, the combination of Nakayama et al. and Ashikaga discloses the ultrasonic sensing device of claim 1.
Nakayama does not appear to disclose that a surface roughness Ra of the first electrode is less than or equal to 0.1.
Horikiri et al. teaches a piezoelectric device in which a surface roughness Ra of the first electrode is less than or equal to 0.1 (Paragraph 78).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode roughness of Horikiri et al. with the device of Nakayama et al. for the benefit of providing improved piezoelectric properties (Paragraph 78 of Horikiri et al.).
With respect to claim 9, the combination of Nakayama et al. and Ashikaga discloses the electronic device of claim 8.
Nakayama does not appear to disclose that a surface roughness Ra of the first electrode is less than or equal to 0.1.
Horikiri et al. teaches a piezoelectric device in which a surface roughness Ra of the first electrode is less than or equal to 0.1 (Paragraph 78).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode roughness of Horikiri et al. with the device of Nakayama et al. for the benefit of providing improved piezoelectric properties (Paragraph 78 of Horikiri et al.).
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. in view of Ashikaga and Kijima et al. (US 2018/0233653).
With respect to claim 4, the combination of Nakayama et al. and Ashikaga discloses the ultrasonic sensing device of claim 1.
Nakayama et al. does not disclose a flexible circuit board, wherein the flexible circuit board is electrically coupled to the first electrode and the circuit of the circuit board.
Kijima et al. teaches a piezoelectric device including a flexible circuit board (item 40, paragraph 62), wherein the flexible circuit board is electrically coupled to the first electrode and the circuit of the circuit board (Fig 2).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible circuit board of Kijima et al. with the piezoelectric device 
With respect to claim 5, the combination of Nakayama et al., Ashikaga, and Kijima et al. disclose the ultrasonic sensing device of claim 4. Kijima et al. discloses that the flexible circuit board partially covers the first electrode and extends to cover the circuit board (Fig 2).
With respect to claim 6, the combination of Nakayama et al., Ashikaga, and Kijima et al. disclose the ultrasonic sensing device of claim 5. Kijima et al. discloses a first connecting pad and a second connecting pad (items 43 and 61a), wherein the first connecting pad is between the first electrode and the flexible circuit board to electrically couple the first electrode to the flexible circuit board (Fig 2); and the second connecting pad is between the circuit and the flexible circuit board to electrically couple the circuit to the flexible circuit board (Fig 2).
With respect to claim 11, the combination of Nakayama et al. and Ashikaga discloses the electronic device of claim 8.
Nakayama et al. does not disclose a flexible circuit board, wherein the flexible circuit board is electrically coupled to the first electrode and the circuit of the circuit board.
Kijima et al. teaches a piezoelectric device including a flexible circuit board (item 40, paragraph 62), wherein the flexible circuit board is electrically coupled to the first electrode and the circuit of the circuit board (Fig 2).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible circuit board of Kijima et al. with the piezoelectric device 
With respect to claim 12, the combination of Nakayama et al., Ashikaga, and Kijima et al. disclose the electronic device of claim 11. Kijima et al. discloses that the flexible circuit board partially covers the first electrode and extends to cover the circuit board (Fig 2).
With respect to claim 13, the combination of Nakayama et al., Ashikaga, and Kijima et al. disclose the electronic device of claim 11. Kijima et al. discloses a first connecting pad and a second connecting pad (items 43 and 61a), wherein the first connecting pad is between the first electrode and the flexible circuit board to electrically couple the first electrode to the flexible circuit board (Fig 2); and the second connecting pad is between the circuit and the flexible circuit board to electrically couple the circuit to the flexible circuit board (Fig 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837